internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-131070-02 date date legend company shareholder a b c d e dear this letter responds to your letter dated date submitted on behalf of company requesting that company's form_8716 be considered timely filed under the authority of sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that company incorporated on a historically employed a tax_year ending b it elected under sec_1362 of the internal_revenue_code to be treated as an s_corporation effective c as an s_corporation company’s required tax_year is the calendar_year however shareholder intended that company retain its previous c_corporation tax_year ending b company’s form_8716 electing to use a tax_year ending b was due on or before d but there is no evidence that the form was filed by that date the information furnished shows that company intended to make the election and to file form_8716 on a timely basis and had engaged a qualified_tax professional in order to assure a proper filing however due to an error or misunderstanding on the part of the tax professional there is no evidence that the form was timely filed the error was not due to any lack of due diligence or prompt action on the part of company sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the tax_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 set forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by company and its tax professionals establish that it acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied within days of the date of this ruling company should file with its appropriate irs service_center a form_8716 electing to use a tax_year ending b effective for its first tax_year beginning c and ending e a copy of this letter_ruling should accompany such submission and company should type or print at the top of the form filed under sec_301_9100-3 of the regulations this ruling is further conditioned on company complying with sec_1_7519-1t which provides in relevant part that for each tax_year that an s_corporation has an election under sec_444 in effect the corporation must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t except for the specific ruling above which is restricted to the filing of form_8716 we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding the eligibility of company to have elected under sec_1362 to be an s_corporation under a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s william a jackson william jackson chief branch office of associate chief_counsel income_tax and accounting enclosure copy for sec_6110 purposes
